DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 03/08/2022, in which claims 1-3, 8-11, 13, and 15-18 have been amended, claims 21-22 have been newly added, and claims 4, 12, and 19 have been cancelled. Thus, claims 1-3, 5, 7-11, 13, 15-18, and 21-22 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 7-11, 13, 15-18, and 21-22  are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of transfer of funds without significantly more. 
Examiner has identified claim 17 as the claim that represents the claimed invention presented in independent claims 1, 9, and 17.
Claim 17 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 17 is directed to a computing device comprising a processor and a memory having contents configured to, when executed by a processor, perform series of steps, e.g., confirming the funds transfer operation; broadcasting, by way of a range-limited wireless communication protocol, an identifier identifying the first person from the transferee computing device to a plurality of additional computing devices physically located within a threshold distance from the transferee computing device, the identifier identifying the first person being discoverable by only 7Application No.: 15/828,169Docket No.: 2043-0019-D1the plurality of additional computing devices that are physically located within the threshold distance of the transferee computing device; receiving, from a transferor computing device among the plurality of additional computing devices and by way of the range-limited wireless communication protocol, a communication specifying an amount of money and an identifier of a second person, associated with the transferor computing device, proposing to transfer the specified amount of money to the first person; using the identifier of the second person to access information about the second person from a server storing account information about account holders; displaying, in a graphical user interface of the transferee computing device and to the first person, at least a portion of the accessed information about the second person for verifying the identity of the second person by the first person that is the recipient of the funds transfer operation, together with the specified amount, wherein the at least the portion of the accessed information that is displayed by the transferee computing device includes an image of the second person; receiving user input approving the proposed transfer, the user input provided by the first person by way of the transferee computing device while the image of the second person and the specified amount of money are displayed by the transferee computing device to the first person; and causing the specified amount to be transferred from an account belonging to the second person to an account belonging to the first person. These limitations describe the abstract idea of transferring of funds (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity: Commercial or Legal Interactions. The computer device limitations, e.g., transferee computing device, processor, memory, range-limited wireless communication protocol, additional computing devices, 6transferor computing device, communication, server, and graphical user interface do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 17 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a transferee computing device, processor, memory, range-limited wireless communication protocol, additional computing devices, 6transferor computing device, communication, server, and graphical user interface are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The computer network limitations are a field of use limitations (MPEP 2106.05(h)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 17 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a transferee computing device, processor, memory, range-limited wireless communication protocol, additional computing devices, 6transferor computing device, communication, server, and graphical user interface limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The computer network limitations are a field of use limitations (MPEP 2106.05(h)). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 17 is not patent eligible.
Similar arguments can be extended to the other independent claims, claims 1 and 9; and hence claims 1 and 9 are rejected on similar grounds as claim 17.
Dependent claims 2-3, 5, 7-8;  10-11, 13, 15-16; and 17-18 and 21-22 are directed to a method, non-transitory computer readable medium, and system, respectively, which perform the steps of the communication sent to the device other than the transferee computing device and the transferor computing device 3Application No.: 15/828,169Docket No.: 2043-0019-D1includes the identifier of the second person, or the identifier of the first person, or a combination thereof; sending of the communication to the device other than the transferee computing device and the transferor computing device is performed via a secure connection; before sending the communication instructing performance of the transfer of the specified amount, sending a communication to the transferor computing device seeking confirmation of the transfer; the retrieved information comprises at least a portion of a name of the second person; the threshold distance is based on the range-limited wireless communication protocol; sending a communication to the server instructing performance of a transfer of the specified amount from an account belonging to the second person to the account belonging to the first person; the threshold distance is based on a geolocation mechanism that ensures that one or more computing devices outside of the threshold distance from the transferee computing device do not receive the identifier of the first person; and the range limited wireless communication protocol includes one of Bluetooth low energy, WiFi direct, or near-field communication, respectively. These steps describe the abstract idea of transferring of funds (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions).Thus, claims 2-3, 5, 7-8, 10-11, 13, 15-18, and 21-22 are directed to an abstract idea. The additional limitations of a transferee computing device, processor, memory, communication, range-limited wireless communication protocol, additional computing devices, 6transferor computing device, server, geolocation mechanism, WiFi, Bluetooth, near-field communication, and graphical user interface are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: transferee computing device, processor, memory, communication, range-limited wireless communication protocol, additional computing devices, 6transferor computing device, server, geolocation mechanism, WiFi, Bluetooth, near-field communication, and graphical user interface, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-5, 7-8, 10-13, 15-16, and 18-19 have further defined the abstract idea that is present in their respective independent claims 1, 9, and 17; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-5, 7-8, 10-13, 15-16, and 18-19 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-5, 7-8, 10-13, 15-16, and 18-19 are directed to an abstract idea. Thus, claims 1-3, 5, 7-11, 13, 15-18, and 21-22 are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-11, 13, 15-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Korean Patent Application Publication No. KR 10-2011-0131814A; hereinafter “Lee”) in view of Paintin (U.S. Patent Application Publication No. US 2010/0169212 A1; hereinafter “Paintin (‘212)”), and further in view of Paintin (U.S. Patent Application Publication No. US 2010/0332390 A1; hereinafter “Paintin (‘390)”).
Claim 1:
Lee discloses:
A method for confirming a funds transfer operation, the method performed in a transferee computing device of first person that is a recipient of the funds transfer operation, the method comprising: (Lee, the mobile transfer service apparatus using the smartphone (a transferee computing device of first person that is a recipient of the funds transfer operation) receives the execute command of the mobile transfer service (confirming a funds transfer operation); (See, Claim 7));
broadcasting, by the transferee computing device and by way of a range-limited wireless communication protocol, an identifier of the first person such that the identifier of the first person is discoverable by a plurality of additional computing devices physically located within a threshold distance from the transferee computing device, the identifier of the first person being discoverable by only the plurality of additional computing devices that are physically located within the threshold distance of the transferee computing device; (Lee, the mobile transfer service between the second user and the first user are requested as the bank server using the bank information and the account number; (See, Para. [0035]); smartphone A (100) and smartphone B (110) are positioned within the distance in which the wireless communication is possible with the local area network; (See, Para. [0019])); 
receiving, by the transferee computing device and from a transferor computing device included in the plurality of additional computing devices and by way of the range-limited wireless communication protocol, (Lee, smartphone A (100) (transferor computing device) and smartphone B (110) (transferee computing device) are positioned within the distance in which the wireless communication is possible with the local area network (for example, the Bluetooth or the Wi-Fi etc (range-limited wireless communication protocol)(See, Para. [0019]);
a communication specifying an amount of money and an identifier of a second person associated with the transferor computing device, (Lee, the smartphone A (100) indicates the bank information and account number information of the second user received from the smartphone B…amount of money which the first user transfers is input the transfer of the amount of money inputted to the bank server (a communication specifying an amount of money and an identifier of a second person associated with the transferor computing device)(See, Para. [0023]));
 the communication indicating a proposal by the second person to transfer the specified amount of money from an account belonging to the second person to an account belonging to the first person; (Lee, After the amount of money which the first user transfers is input the transfer of the amount of money inputted to the bank server...is requested. According to the transfer request in which the bank server...is received from the smartphone A (100), the fund transfer to the account of the second user is executed (communication indicating a proposal by the second person to transfer the specified amount of money…. belonging to the second person to an account belonging to the first person)(See, Para. [0023]));
using, by the transferee computing device, the specified identifier of the second person to retrieve, from a device other than the transferee computing device and the transferor computing device, information for verifying the identity of the second person; (Lee, the mobile transfer service between the second user and the first user are requested as the bank server using the bank information and the account number (using.... a device other than the transferee computing device and the transferor computing device, information for verifying the identity of the second person)(See, Para. [0035])); 
receiving, by the transferee computing device, user input approving the proposed transfer, (Lee, smartphone B (110) transmits the bank information and account number information of the second user to the smartphone A (100) (115)(receiving, by the transferee computing device, user input approving the proposed transfer) the smartphone A (100) indicates the bank information and account number information of the second user received from the smartphone B (110) in the display screen (105)… the fund transfer to the account of the second user is executed. (See, Para. [0023]));
the user input provided by the first person by way of the transferee computing device while the at least the portion of the retrieved information and the specified amount of money are displayed by the transferee computing device to the first person; and (Lee, the smartphone A (100) indicates the bank information and account number information of the second user received from the smartphone B (110) in the display screen (105). After the amount of money which the first user transfers is input the transfer of the amount of money … the fund transfer to the account of the second user is executed (the user input provided...displayed by the transferee computing device to the first person)(See, Para. [0023]));
only in response to receiving the user input, sending, by the transferee computing device, a communication to a device other than the transferee computing device and the transferor computing device instructing performance of a transfer of the specified amount of money from the account belonging to the second person to the account belonging to the first person. (Lee, when the mobile transfer service apparatus using the smartphone received the login password of the first user, and the certification secret number information or the transfer limit amount…receive only the transfer request amount of money or the OTP information and the mobile transfer service can be immediately requested to the bank server (only in response to receiving the user input …. belonging to the first person); (See, Para. [0036])).
However, Lee does not specifically disclose displaying, by the transferee computing device in a graphical user interface of the transferee computing device and to the first person, at least a portion of the retrieved information 2Application No.: 15/828,169Docket No.: 2031-0019-D1 for verifying the identity of the second person by the first person that is the recipient of the funds transfer operation, together with the specified amount of money, wherein the at least the portion 2Application No.: 15/828,169Docket No.: 2043-0019-D1 of the retrieved information that is displayed by the transferee computing device includes an image of the second person; and image of the second person are displayed by the transferee computing device to the first person.
Paintin (‘212)  discloses the following limitation: 
displaying, by the transferee computing device in a graphical user interface of the transferee computing device and to the first person, at least a portion of the retrieved information 2Application No.: 15/828,169Docket No.: 2031-0019-D1 for verifying the identity of the second person by the first person that is the recipient of the funds transfer operation, together with the specified amount of money; (Paintin (‘212), transmitting to the receiver a unique identifier ..to be used to retrieve the funds (See, Claim 5); unique identifier comprises …an image (See, Para. 23; Claim 7)). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Lee with the features of Paintin’s (‘212) location-based money transfer and bill-pay system because this system utilize location information of customers (actual or proposed senders and/or receivers) in order to facilitate money transfers and bill-pay transactions. (Paintin (‘212), Para. [0017]).
However, Lee and Paintin (‘212)  does not specifically disclose wherein the at least the portion 2Application No.: 15/828,169Docket No.: 2043-0019-D1 of the retrieved information that is displayed by the transferee computing device includes an image of the second person; and image of the second person are displayed by the transferee computing device to the first person.
Paintin (‘390)  discloses the following limitation: 
wherein the at least the portion 2Application No.: 15/828,169Docket No.: 2043-0019-D1 of the retrieved information that is displayed by the transferee computing device includes an image of the second person; (Paintin (‘390),  a user imaging device, wherein the user imaging device is configured to acquire an image of a user, the user imaging device includes an input device configured to receive financial transaction information relating to a user, and an interface with a host computer system; (See, Claim 25)). 
image of the second person are displayed by the transferee computing device to the first person; (Paintin (‘390) the user imaging device is configured to acquire an image of a user……interface with a host computer system….the host computer system, wherein the host computer system is configured to receive financial transaction information transmitted from the user imaging device, (See, Claim 25)). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Lee and Paintin’s (‘212) with the features of Paintin’s (‘390)  system because gathering more information that may be collected during a money transfer may be information necessary to identify the recipient and information required by law; and gathering more information on the sender and/or on the recipient, such as their facial expressions, state of mind or current mood, may allow for a more accurate determination of whether the sender, recipient, or both are attempting to use the money transfer system for illicit purposes. (Paintin (‘390), Para. [0004]).
Claim 2:
Lee discloses:
wherein the communication sent to the device other than the transferee computing device and the transferor computing device 3Application No.: 15/828,169Docket No.: 2043-0019-D1 includes the identifier of the second person, or the identifier of the first person, or a combination thereof. (Lee, the mobile transfer service between the second user and the first user are requested as the bank server using the bank information and the account number…The bank information in which the smartphone (the smartphone A (100)) requesting the mobile transfer service as the bank server is received from the smartphone B (110) and account number information, transfer request amount of money, login password, certification secret number information or the OTP information can be transmitted (sent communication includes the identifier of the second person, or an identifier of the first person, or a combination thereof) (See, Para. [0035])).
Claim 3:
Lee discloses:
wherein the sending of the communication to the device other than the transferee computing device and the transferor computing device is performed via a secure connection. (Lee, communication control unit (226) together can transmit the login password or the certification secret number information etc. in the transmission of the transfer request speciality (sending…performed via a secure connection)(See, Para. [0029])).
Claim 4:
(CANCELLED).  
Lee discloses:
further comprising, before sending the communication instructing performance of the transfer of the specified amount, sending a communication to the transferor computing device seeking confirmation of the transfer. (Lee,  smartphone B (110) transmits the bank information and account number information of the second user to the smartphone A (100)and the smartphone A (100) indicates the bank information and account number information of the second user received from the smartphone B (sending a communication to the transferor computing device seeking confirmation of the transfer); amount of money which the first user transfers is input the transfer of the amount of money inputted to the bank server (before sending the communication instructing performance of the transfer of the specified amount); (See, Para. [0023])).
Claim 6:
 (CANCELLED).  
Claim 7:
Regarding Claim 7, Lee does not disclose the claim’s limitation; however, Paintin discloses:
wherein the retrieved information comprises at least a portion of a name of the second person. 46(Paintin, sender initiates a money transfer to the receiver, which may include a money transfer amount, contact information for the receiver (e.g., name...) (See, entire Para. [0018])). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Lee with the features of Paintin’s location-based money transfer and bill-pay system because this system utilize location information of customers (actual or proposed senders and/or receivers) in order to facilitate money transfers and bill-pay transactions. (Paintin, Para. [0017]).
Claim 8:
Lee discloses:
wherein the threshold distance is based on the range-limited wireless communication protocol. (Lee, smartphone A (100) and smartphone B (110) are positioned within the distance in which the wireless communication is possible with the local area network (for example, the Bluetooth or the Wi-Fi etc (threshold distance is based on the range-limited wireless communication protocol)(See, Para. [0019])).
Claims 9 and 17:
Claims 9 and 17 are substantially similar to claim 1, and hence are rejected on similar grounds.
Claim 10:
Claim 10 is substantially similar to claim 2, and hence is rejected on similar grounds.
Claim 11:
Claim 11 is substantially similar to claim 3, and hence is rejected on similar grounds.
Claims 12 and 19:
(CANCELLED).  
Claim 13:
Claim 13 is substantially similar to claim 5, and hence is rejected on similar grounds.
Claim 14:
(CANCELLED).
Claim 15:
Claim 15 is substantially similar to claim 7, and hence is rejected on similar grounds.
Claim 16:
Claim 16 is substantially similar to claim 8, and hence is rejected on similar grounds.
Claim 18:
Lee discloses:
wherein the method further comprises sending a communication to the server instructing performance of a transfer of the specified amount from an account belonging to the second person to the account belonging to the first person. (Lee, After the amount of money which the first user transfers is input the transfer of the amount of money inputted to the bank server (not shown) is requested. According to the transfer request in which the bank server (not shown) is received from the smartphone A (100), the fund transfer to the account of the second user is executed (sending a communication to the server instructing performance of a transfer of the specified amount from an account belonging to the second person to the account belonging to the first person). (See, Para. [0023])).
Claim 20:
(CANCELLED).
Claim 21:
Lee discloses:
wherein the threshold distance is based on a geolocation mechanism that ensures that one or more computing devices outside of the threshold distance from the transferee computing device do not receive the identifier of the first person. (Lee, The smartphone A (100) and smartphone B (110) control using the present position information (the difference of current position), detected by the position sensor built in each smartphone the time information (the time difference in which the execute command is inputted) in which the execute command of the mobile transfer service like the operation in which two smartphones strike is inputted or the attitude information (the difference of the angle in which each smartphone inclines based on for example, the surface) etc. detected by the attitude sensor built in each smartphone in order to compare through the local area network (for example, the Bluetooth or the Wi-Fi) in each smartphone or, it compares in the bank server (not shown) connected through 3G (120) for example. In that way it can detect the smartphone of the subjected opponent of the transfer service. (See, Para. [0019-23])).
Claim 22:
Lee discloses:
wherein the range limited wireless communication protocol includes one of Bluetooth low energy, WiFi direct, or near-field communication. (Lee, smartphone A (100) and smartphone B (110) are positioned within the distance in which the wireless communication is possible with the local area network (for example, the Bluetooth or the Wi-Fi etc (See, Para. [0019])).
Response to Arguments
Applicant's arguments filed dated  03/08/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-3, 5, 7-11, 13, 15-18, and 21-22 under 35 U.S.C. 101, Examiner notes that the 35 U.S.C. 101 rejection presented above explains why Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-3, 5, 7-11, 13, 15-18, and 21-22.
Applicant argues that “Prong One of Revised Step 2A: Claim 1 does not recite an abstract idea.”
Examiner respectfully disagrees and notes that the claims recite an abstract idea of transferring of funds, which is a Certain Method of Organizing Human Activity (commercial or legal interactions); and hence, the claims recite an abstract idea. Furthermore, Examiner respectfully notes that the claims are first analyzed in the absence of technology to determine if it recites an abstract idea. The additional limitations of technology are then considered to determine if it restricts the claim from reciting an abstract idea. In this case, it is determined that the additional limitations of technology do not necessarily restrict the claim from reciting an abstract idea. Furthermore, Examiner respectfully notes that “broadcasting, by the transferee computing device and by way of a range-limited wireless communication protocol, an identifier of the first person…displayed by the transferee computing device includes an image of the second person” features make use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. Examiner has also considered each and every arguments under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea. 
Furthermore, Examiner respectfully notes that the present claims simply apply an abstract idea using a computer as a tool without offering any improvements to the computer or technology. Thus, these arguments are not persuasive. Examiner respectfully disagrees and notes that there is no computer functionality or technical/technology improvements as a result of implementing the abstract idea on a computer. The computer is used to apply the abstract idea without any technical improvement. The interaction between devices is nothing more than receiving/transmitting data. Additionally, Examiner notes that unlike Enfish, LLC v. Microsoft Corporation, the present claims do not provide improvement to computer function. However, the present claims simply apply an abstract idea using a computer as a tool without offering any improvements to the computer or technology. Thus, the claim recites an abstract idea; and these arguments are not persuasive.
Applicant argues that “the Patent Office’s interpretation of claim 1 is untethered from the language of claim | and ignores key features of claim 1. Claim 1 is not simply directed to a general abstract idea of “transfer of funds,” as the Patent Office asserts. Office Action, pp. 2-4. Rather, claim 1 is specifically directed to and rooted in technology used to facilitate confirmation of an electronic fund transfer operation that “enables users... to exchange money in a way that is fast, easy and relatively secure.”” As previously noted in prior responses, Examiner respectfully disagrees and notes that the Examiner’s interpretation of claim 1 is tethered from the language of claim 1 and does not ignore key features of claim 1. Examiner respectfully notes that the claim simply utilizes the technology in implementing the abstract idea without transforming the abstract idea into a patent eligible subject matter. The specific and technical limitations do not offer any technical/technology improvement and are simply used as a tool to implement the abstract idea. Thus, these arguments are not persuasive.
Applicant argues that “claim 1 is also directed to improvements in existing graphical user interface devices that have no pre-electronic analog for compensation confirmation …Applicant submits that because independent claim 1 is directed to a specific implementation of a solution to a technological problem by reciting a set of specific rules, independent claim 1 is not directed to an abstract idea.” As previously noted in prior responses, Examiner respectfully disagrees with Applicant because there is no improved technology in simply confirming the funds transfer operation; broadcasting an identifier of the first person; receiving a communication specifying an amount of money and an identifier of a second person; proposing to transfer the specified amount of money to the first person; using the specified identifier of the second person to retrieve information for verifying identity of the second person; displaying at least a portion of the retrieved information for verifying the identity of the second person by the first person that is the recipient of the funds transfer operation, together with the specified amount; receiving user input approving the proposed transfer; and sending a communication to a device instructing performance of a transfer of the specified amount of money from the account belonging to the second person to the account belonging to the first person. Hence, the disclosed invention simply cannot be equated to improvement to technological practices or computers. There is no technical improvement at all, instead; Applicant recites steps involved funds transferring operation between multiple persons. Thus, Applicant has simply provided a business method practice in the commercial/financial industry of transferring funds, and no technical solution or improvement has been disclosed. 
Applicant argues that “it is clear that the solution recited in claim 1 applies, relies on, and uses an ordered combination of operations and graphical user interfaces to confirm an electronic funds transfer operation in such a manner that claim 1 does not monopolize the alleged abstract idea of “transfer of funds.”” Examiner respectfully disagrees with Applicant’s argument regarding Step 2A-Prong Two analysis.  As previously discussed in prior responses, Examiner respectfully notes that the specific method of processing data involved in a funds transfer operation is simply confirming, receiving, verifying, displaying, and sending information (i.e. identifying and financial information) among multiple devices used to confirm/verify account/identity information and transfer funds. This is merely processing data (MPEP 2106.05(d) II) and does not result in computer functionality or technical improvement.
Applicant argues that “Prong Two of Revised Step 2A: Claim 1 integrates the alleged abstract idea into a practical application.” 
Examiner respectfully disagrees. With respect to Step 2A, Prong 2, Examiner notes that there is no technology/technical improvement as a result of implementing the abstract idea. Broadcasting, confirming, receiving, retrieving, verifying, displaying, and sending financial data simply amount to the abstract idea of transferring of funds. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of transferring of funds and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited commercial interaction concept) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application.
	Applicant argues that “Even if claim 1 is directed to an abstract idea, which Applicant does not concede, claim 1 recites additional elements that recite significantly more than the abstract idea. Under Step 2B, the Patent Office asserts that the only additional elements are “first computing device,” “second computing device, “memory,” “processor,” etc. See Office Action, pg. 4. In so doing, the Patent Office has failed to consider the specific ordered combination of technological operations recited in claim 1….These additional elements individually or as an ordered combination, ensure that claim 1 amounts to significantly more than the alleged abstract idea.” 
Examiner respectfully disagrees. Examiner respectfully notes that with respect to Step 2B, Examiner has reviewed all of Applicant's arguments and the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea and hence these arguments are not persuasive. Thus, the presence of a computer does not make the claimed solution necessarily rooted in computer technology. Furthermore, Examiner notes that the courts have determined that receiving/transmitting/transferring data are well-understood, routine, and conventional functions of a computer when they are claimed in a merely generic manner (see MPEP 2106.05(d)(ll)). Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-3, 5, 7-11, 13, 15-18, and 21-22. 
With respect to the rejection of claims 1-3, 5, 7-11, 13, 15-18, and 21-22 under 35 U.S.C. 103, Applicant arguments are moot in view grounds of rejections presented above in this office action.
Applicant argues that “the combination of Lee, Paintin ‘212, and Paintin ‘390 fails to teach or suggest each and every element recited in claim 1. For example, as discussed during the interview and for at least the reasons described below, the combination of Lee, Paintin ‘212, and Paintin ‘390 fails to disclose “broadcasting, by the transferee computing device and by way of a range-limited wireless communication protocol, an identifier of the first person such that the identifier of the first person is discoverable by a plurality of additional computing devices physically located within a threshold distance from the transferee computing device, the identifier of the first person being discoverable by only the plurality of additional computing devices that are physically located within the threshold distance of the transferee computing device.”” Examiner respectfully disagrees. Examiner notes that the combination of Lee, Paintin ‘212, and Paintin ‘390 do teach or suggest each and every element recited in claim 1. Specifically, as presented above, Lee teaches “broadcasting, by the transferee computing device and by way of a range-limited wireless communication protocol, an identifier of the first person such that the identifier of the first person is discoverable by a plurality of additional computing devices physically located within a threshold distance from the transferee computing device, the identifier of the first person being discoverable by only the plurality of additional computing devices that are physically located within the threshold distance of the transferee computing device”  in the cited paragraphs [0019] and [0035] combined.  
Applicant argues that “the combination of Lee, Paintin ‘212, and Paintin ‘390 fails to teach or suggest each and every element recited in claim 1. For example, as discussed during the interview and for at least the reasons described below, the combination of Lee, Paintin ‘212, and Paintin ‘390 fails to disclose “displaying, by the transferee computing device in a graphical user interface of the transferee computing device and to the first person, at least a portion of the retrieved information for verifying the identity of the second person by the first person that is the recipient of the funds transfer operation, together with the specified amount of money, wherein the at least the portion of the retrieved information that is displayed by the transferee computing device includes an image of the second person.”” Examiner respectfully disagrees. Examiner notes that the combination of Lee, Paintin ‘212, and Paintin ‘390 do teach or suggest each and every element recited in claim 1. Specifically, as presented above, a combination of  Paintin ‘212, and Paintin ‘390 teaches “displaying, by the transferee computing device in a graphical user interface of the transferee computing device and to the first person, at least a portion of the retrieved information for verifying the identity of the second person by the first person that is the recipient of the funds transfer operation, together with the specified amount of money, wherein the at least the portion of the retrieved information that is displayed by the transferee computing device includes an image of the second person” in the cited sections: Claims 5 and 7 and Para. [0023] of Paintin ‘212,  and Claim 25 of Paintin ‘390. Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 103 rejection of claims 1-3, 5, 7-11, 13, 15-18, and 21-22.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-THURS 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693